DETAILED ACTION
RE: Seon
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are pending and under examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/2/2019 and 3/8/2021 have been considered by the examiner.

Claim Objections
4.	The limitation “a programmed cell death-ligand 1 (anti-PD-L1)” in claim 2 should be changed to “an anti-programmed cell death-ligand 1 (anti-PD-L1)”.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Claims 1 and 4-21 recite “an immune checkpoint inhibitor”. The specification defines the term "immune checkpoint inhibitor" as a biomolecule including but not 
Sasikumar et al. (BioDrugs, 2018: 32:481-497) teaches that in comparison, non-antibody-based checkpoint inhibition strategies are considerably behind in their development (page 432, paragraph 1). Sasikumar et al. teaches that inherent challenges in identifying a small molecule capable of recognizing a relatively large interface of receptor-ligand interaction typically lacking well defined pockets (unlike an enzyme target) may have further deterred researchers from exploring small molecule options (page 484, left column, paragraph 2). Sasikumar et al. discloses that the first generation of compounds (peptides) were shown to exhibit antitumor activity in mouse tumor models in 2018 (page 484, right column, see citations 30 and 31). Sasikumar et al. disclose that CA-170 is the first and only orally bioavailable small molecule checkpoint inhibitor currently in clinical development (page 493, column 2). Therefore, 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues'' which, the court stated, “fails to distinguish any steroid from others having the same activity or function'' and the expression “an antibiotic penicillin'' fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “an immune checkpoint inhibitor”' does not distinguish any particular proteins, peptides, enzymes, polysaccharides, small molecules and nucleic acids from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	In the absence of structural characteristics that are shared by members of the genus of an “immune homeostatic checkpoint inhibitor”, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of all immune checkpoint inhibitors. Applicant was only in possession of following inhibitors: antibodies.

Claim Rejections - 35 USC § 112
7.	Claims 6, 7, 9, 14, 18-19 and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
Claims 6, 7, 9, 14, 18-19 and 21 recite specific antibody SN6h as part of the claimed invention. It is apparent that the recited antibody is required to practice the claimed invention, because it is specifically required in the claims.  As required element it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of a cell line that produces the antibody. See 37 CFR 1.802. 
The specification does not discloses the sequence of the antibody SN6h. The specification discloses that the hybridoma which produces SN6h has not been 
  If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
 (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and

In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements. 
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claim(s) 1-4, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontermann et al. (WO2015/118031A2, pub. date: 8/13/2015).
	Kontermann et al. teaches a method of treating a tumor in a subject comprising simultaneous, sequential or separate administration of an anti-endoglin antibody-drug conjugate and one or more antitumor drugs to the subject, wherein the one or more antitumor drugs comprise an anti-PD-1 or anti-PD-L1 antibody (page 14, para 5-6, page 23, para 2, claims 1, 58-73), the endoglin is human endoglin (page 19, last para), the anti-endoglin antibody is a humanized antibody, a chimeric antibody or an antibody binding fragment such as Fab or scFv (page 20-21), the subject is a human (page 24, last para, page 2, last para). Kontermann et al. discloses that administration of an anti-endoglin-drug conjugate resulted in an inhibition of growth of a tumor and a reduction in tumor volume in the subject (Fig. 11A). Therefore, administration of an anti-endoglin antibody-drug conjugate and an anti-PD-L1 antibody would necessarily inhibit the growth of a tumor and a reduction in tumor volume in the subject.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (WO2015/118031A2, pub. date: 8/13/2015), in view of Seon et al. (US 2014/00447241A1, pub. date: 2/13/2014).
	The teachings of Kontermann have been set forth above as they apply to claims 1-4, 8 and 13.
	Kontermann does not teach that the anti-endoglin antibody is SN6j. Kontermann does not teach that the combined treatment with anti-endoglin antibody and anti-PD-L1 antibody results in an inhibition of metastasis from a primary tumor in the individual.
Seon et al. discloses a method of treating tumor angiogenesis in a subject, the method comprising administering to the subject a naked anti-human endoglin antibody or an immunoconjugate thereof ([0066], [0088], wherein the antibody is SN6j ([0089], [0090], [0091]). Seon et al. discloses that the administration of SN6j resulted in reduction of tumor volume (Figs. 6 and 7) and increase of the survival time ([0091]). Seon et al. discloses that tumor growth and metastasis are angiogenesis-dependent, and since a local network of new capillary blood vessels provide routes through which the primary tumor may metastasize to other parts of the body, antiangiogenic therapy should be important in preventing establishment of small solid tumors or in preventing metastasis ([0012], [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kontermann to use the antibody SN6j or an immunoconjugate thereof and anti-PD-L1 antibody to treat cancer in view of Seon et al. One of ordinary skill in the art would have been motivated to do so because Seon et al. teaches a method of treating tumor angiogenesis in a 
Regarding claims 10-12, administration of SN6j and anti-PD-L1 antibody would necessarily inhibit metastasis from a primary tumor in the subject because Seon et al. discloses that tumor growth and metastasis are angiogenesis-dependent, and has shown that SN6J was effected in reducing tumor volume by targeting tumor angiogenesis ([0012], [0013] and Figs 6 and 7).
Regarding claim 5, the prior art teaches administration of same antibodies (SN6j and anti-PD-L1 antibody) to same subjects (human cancer patients). The two antibodies target two different pathways (tumor angiogenesis and cancer immune escape). Administration of the two antibodies would be expected to result in improvement of survival time of the subject relative to survival time from administering each antibody alone, absence evidence to the contrary.

12.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (WO2015/118031A2, pub. date: 8/13/2015), in view of Seon et al. (US 2014/00447241A1, pub. date: 2/13/2014), further in view of Zamarin et al. (Pharmacology & Therapeutics, 2015, 150: 23-32).

	Kontermann and Seon do not teach treating a cancer that is resistant to an immune checkpoint inhibitor.
Zamarin et al. teaches that immune checkpoint inhibitors, such as antibodies targeting CTLA-4 and PD-1 have already demonstrated significant promise in clinical trials, clinical benefit of these antibodies as single agents, however, has been limited to a subset of patients and has not been observed in all tumor types (abstract). Zamarin et al. teaches that these limitations call for the development of rational combination strategies aiming to extend therapeutic benefit to a broader range of patients, these include additional agents targeting other immune checkpoint inhibitors and agents targeting other immune inhibitory mechanisms such as angiogenesis (abstracts and page 27, column 2, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat cancer which is resistant to an immune checkpoint inhibitor with an immune checkpoint inhibitor such as an anti-PD-L1 antibody and an anti-endoglin antibody such as SN6j or an immunoconjugate thereof in view of Zamarin. One of ordinary skill in the art would have been motivated to do so because Zamarin et al. teaches that clinical benefit of immune checkpoint antibodies, such as antibodies targeting CTLA-4 and PD-1 as single agents have been limited to a subset of patients and has not been observed in all tumor types, and these limitations call for combination strategies, which include additional agents targeting other immune checkpoint inhibitors and agents targeting other immune inhibitor mechanisms such as 
Regarding claim 17, administration of SN6j and anti-PD-L1 antibody would be expected to result in improvement of survival time of the subject relative to survival time from administering PD-L1 antibody because Seon et al. has shown that administering anti-endoglin antibody SN6j resulted in reduction of tumor volume (Figs. 6 and 7) and increase of survival time ([0091]). 

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643